Filed 10/23/13 In re Jacob R. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re JACOB R. et al., Persons Coming                                B246605
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. CK91894)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

AMY O.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Veronica
McBeth, Judge. Dismissed by opinion.
         Merrill Lee Toole, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
         No appearance for Minors.
                                                       ******
       Appellant Amy O. (Mother) appeals from the juvenile court’s jurisdiction order
sustaining a dependency petition pursuant to Welfare and Institutions Code section 300,
subdivision (b),1 and a disposition order declaring the children Jacob R. and Chloe R.
dependents of the court and removing them from Mother’s custody. Pursuant to In re
Sade C. (1996) 13 Cal.4th 952, 994, and In re Phoenix H. (2009) 47 Cal.4th 835, 846, we
dismiss the appeal.
                 FACTUAL AND PROCEDURAL BACKGROUND
       Detention.
       In December 2011, when the children Jacob and Chloe were five and two years
old, respectively, the Los Angeles County Department of Children and Family Services
(Department) received a referral from Mother that the children’s father, Louie R.
(Father), had hit Jacob on the mouth, causing a swollen lip. She further reported that she
shared joint custody of the children with Father, she and Father had a history of domestic
violence and Jacob had reported other violent incidents involving Father. A social
worker met with Mother in person, who “frantically” described her concerns about her
children’s safety as well as her own history of anxiety, depression and drug use. She
agreed to submit to drug testing.
       The social worker interviewed Father, who confirmed he had joint custody of the
children with Mother, but denied any violence toward Jacob. He claimed that he lived
with his family and that someone would have noticed if he had hit Jacob. He admitted to
domestic violence in his relationship with Mother and discussed his own criminal history
and drug use. He asserted that Mother was mentally unstable. The social worker was
unable to speak with the children initially, but Jacob later stated that he liked Father’s
house but at his Mother’s house Mother was always arguing with her boyfriend Brian C.
Jacob also stated he remembered “‘daddy hitting mommy and mommy crying’” when he
lived with both Mother and Father.


1       Unless otherwise indicated, all further statutory references are to the Welfare and
Institutions Code.
                                              2
       In January 2012, the paternal grandmother expressed concerns to the Department
about both parents, opining there was “something mentally wrong” with Mother and
stating she had witnessed arguments between Mother and Father in front of the children.
Also in January 2012, the social worker made an unannounced visit to Mother’s house,
which appeared cluttered and disorganized. Though Mother had agreed to drug testing,
she failed to appear for tests scheduled in January and February 2012. The social worker
made an unannounced visit to Father’s house as well and observed that the room where
Chloe was sleeping was dirty and had a foul odor. Father became agitated during a
discussion of his drug use; he agreed to a drug test which came back positive for
methamphetamine and marijuana.
       During another discussion with the social worker in mid-February 2012, Mother
described her long history of methamphetamine use, as well as her history of anxiety,
depression and trauma from both childhood abuse and domestic violence with Father.
       On the basis of the social worker’s assessment of Mother’s and Father’s drug use,
history of domestic violence and continued hostility toward each other, the Department
placed the children in protective custody. On February 16, 2012, the Department filed a
dependency petition pursuant to section 300, subdivisions (a) and (b). In paragraph a-1,
the petition alleged that Mother and Father had a history of engaging in violent
altercations in front of Jacob and that Father had a criminal record as a result of engaging
in domestic violence. Paragraphs b-1 through b-4 alleged that Father had a history of
substance abuse, Mother had a history of substance abuse, Mother and Father had a
history of violence and Mother had a history of mental and emotional problems. The
petition further alleged that Mother’s and Father’s behavior rendered them incapable of
providing regular care and placed the children at risk of physical harm and damage.
       At the detention hearing the same day, the juvenile court found a prima facie case
for detaining the children and permitted the Department to place them with the paternal
grandmother. The juvenile court also ordered Mother and Father to stay at least



                                             3
100 yards away from each other. Mother and Father received monitored visitation and
were directed to randomly drug test each week and to attend parenting classes.
       Jurisdiction.
       The Department interviewed Mother, Father, Jacob and others for the March 2012
jurisdiction/disposition report. Mother said Jacob had observed violent incidents between
Father and her, and added that the last violent incident had occurred in 2010. She met
Father when they were both using methamphetamine, and they kept their drug
paraphernalia in the garage after Jacob was born. Father continued to verbally abuse
Mother and she remained fearful of him at present. Father admitted to limited incidents
of domestic violence, but denied hitting Jacob. He further admitted to methamphetamine
and marijuana use up to the present. Jacob reported that Father was always mean to
Mother and had hit her and caused her to bleed. But he admitted he lied when he said
Father had hit him.
       In addition, Mother’s therapist reported that Mother had been working in a bank
approximately two years earlier and suffered from trauma when a robbery occurred on
the job. Mother reiterated that she has suffered from anxiety and depression—some as
the result of her fear of Father—and was currently taking prescribed medication. Both
the paternal and maternal grandmothers confirmed Mother’s and Father’s domestic
violence. The paternal grandmother was also aware of Father’s drug use, though she had
never observed Mother or Father use drugs, and thought he would benefit from a
residential drug treatment program. Mother desired to regain custody of her children, but
missed another drug test in March 2012. She ultimately tested negative for drugs in
mid-March 2012.
       On the date set for the jurisdiction/disposition hearing, Mother requested the
issuance of a temporary restraining order against Father, and the juvenile court granted
her request. In April 2012, Mother and Father stipulated to extend the temporary
restraining order. At the May 29, 2012 jurisdiction/disposition hearing, Mother and
Father submitted on a modified petition and waived their right to a contested hearing.

                                             4
After admitting the Department’s reports into evidence, the juvenile court dismissed
counts a-1, b-2 and b-4, and sustained counts b-1 and b-3 as modified to address Father’s
unresolved history of drug abuse and Mother’s and Father’s history of violent
altercations.
       For the July 2012 disposition hearing, Mother’s psychiatrist reported that Mother
had not come in for a session since April 2012 and that her prescriptions had run out in
May 2012 and not been refilled. Father’s therapist reported Father had appeared for
multiple sessions, and was cooperative and motivated. Mother had six negative drug
tests between May and July 2012. Father, likewise, had several negative drug tests
between March and July 2012, and was doing well in drug counseling. The Department
reported that Mother was not in regular therapeutic care.
       The Department requested a continuance of the July 13, 2012 disposition hearing
because counsel was unavailable. Mother requested that the children be placed with her
or, at a minimum, that her visitation be liberalized. The juvenile court denied her
requests, but ordered the Department to address those issues at the continued hearing.
       In an August 3, 2012 supplemental report, the Department indicated that Mother
still had not resumed individual therapeutic treatment though she had sessions with
Jacob’s therapist. Mother stated she could no longer afford individual treatment. She
had attended several parenting classes and had begun a drug treatment program. The
Department further reported that Jacob disclosed Mother’s boyfriend Brian was at the
home during at least half of his visits, and the maternal grandmother (approved to
monitor visits) sometimes left him alone with Mother and Brian. He added that Mother
and Brian fought a lot; he liked to watch their arguments and watch them make up.
Mother denied Jacob’s account of the relationship. The Department opined that Mother’s
progress was inadequate to recommend either release of the children or unmonitored
visitation.
       Also on August 3, 2012, Mother filed an application for the reissuance of the
temporary restraining order. At the August 3, 2012 hearing, the juvenile court cautioned

                                             5
Mother that Brian was not to be around the children. She indicated “he has seen the kids
maybe twice for 15 minutes.” The disposition hearing was again continued because one
of Mother’s witnesses could not be present.
       In a September 13, 2012 supplemental report, the Department received
information that Father’s progress in drug counseling was excellent and he had two
successful unmonitored visits with the children. Mother’s counseling attendance,
however, was inconsistent; she failed to appear for three drug tests in July and August
2012; and she submitted a “cold” urine test. She also had not brought Brian in for a live
scan, even though she represented she would do so.
       Supplemental Petition and Disposition.
       On September 17, 2012, the Department filed a supplemental petition pursuant to
section 342, alleging one count under section 300, subdivision (b), that Mother’s failure
to regularly participate in court-ordered random drug testing and her submission of a cold
and tampered urine test endangered the children’s physical health and safety and placed
them at risk of harm. The Department’s detention report expressed concern about
Mother’s unresolved drug issues, noting that she failed to appear for testing 10 times
since January 2012. A friend of the maternal grandmother’s and a maternal aunt
submitted letters on Mother’s behalf indicating that the children’s visitation had been
appropriately monitored. Jacob’s therapist reported to the Department that he had
stopped seeing Mother due to her emotional responses when problematic concerns arose.
Mother denied the allegations. Pending the next hearing, the juvenile court ordered
Mother to drug test weekly and directed that Brian not be present during visits.
       In a December 10, 2012 supplemental report, Mother’s new therapist indicated
Mother’s progress was slow. She opined there was still some risk of Mother turning to
illegal drugs to address the depression she tended to feel as a result of her inadequate
coping skills. Mother had resumed taking prescription medication, though she missed
appointments with her psychiatrist in October and November 2012. She completed a
parenting program. The report also indicated Jacob told Father that Brian came to drop

                                              6
off a gift at a birthday party hosted by Mother. The social worker opined that Jacob was
not being entirely truthful and had possibly been coached, given that he later said Brian
stayed for one hour.
       At a December 10, 2012 hearing for adjudication on the supplemental petition and
disposition on the original petition, the juvenile court dismissed the supplemental
petition. It thereafter proceeded to disposition, which it entered in accordance with case
plans signed by Mother and Father. Mother objected only to the condition that visits be
in a neutral setting and not monitored by the maternal grandmother. The juvenile court
overruled the objection in light of evidence that Mother had not been complying with the
existing visitation order, though it did give the Department discretion to liberalize
visitation. The juvenile court declared the children dependents of the court and ordered
they remain placed with the paternal grandmother. It ordered that Mother participate in a
drug and alcohol program with after care, participate in a 12-step program and begin
conjoint therapy with Jacob when appropriate. She was also ordered to participate in a
domestic violence program for victims, begin individual therapy and take her prescribed
medication. Father was directed to complete his programs and was permitted
unmonitored daytime visitation.
       Mother appealed. On May 6, 2013, pursuant to In re Phoenix H., supra, 47
Cal.4th at page 843, Mother’s appointed counsel filed an Appellant’s Opening Brief
setting forth the applicable facts and law, and informing this court both that she found no
arguable issues to be pursued on appeal and she sent a copy of the record and brief to
Mother. We permitted Mother the opportunity to file a supplemental brief, which she has
done. Her brief is in the form of a letter in which she recites many of the statements in
the Department’s reports and at the hearings, and explains why they are false. She also
asserts that she anticipated she would go to trial at some point.
                                      DISCUSSION
       “An appealed-from judgment or order is presumed correct. [Citation.] Hence, the
appellant must make a challenge. In so doing, he must raise claims of reversible error or

                                              7
other defect [citation], and ‘present argument and authority on each point made’
[citations]. If he does not, he may, in the court’s discretion, be deemed to have
abandoned his appeal. [Citation.] In that event, it may order dismissal. [Citation.]”
(In re Sade C., supra, 13 Cal.4th at p. 994.)
       Mother has failed to establish any error in the proceedings below or any legal basis
for reversal. Both the jurisdictional and dispositional findings are reviewed under the
substantial evidence standard. (In re E.B. (2010) 184 Cal.App.4th 568, 574.) Under this
standard, we determine whether there is any substantial evidence, contradicted or
uncontradicted, which supports the juvenile court’s conclusion. (In re Tracy Z. (1987)
195 Cal.App.3d 107, 113.) “In making this determination, we draw all reasonable
inferences from the evidence to support the findings and orders of the dependency court;
we review the record in the light most favorable to the court’s determinations; and we
note that issues of fact and credibility are the province of the trial court. [Citation.]”
(In re Heather A. (1996) 52 Cal.App.4th 183, 193.)
       Here, substantial evidence in the form of Mother’s, Father’s and Jacob’s
statements to the Department supported the juvenile court’s jurisdiction and disposition
findings. Mother essentially contends that the juvenile court erred by not believing other
statements made by her, Jacob and the maternal grandmother to the contrary, and that it
should have drawn inferences from the evidence favorable to her position. But “[i]t is the
[juvenile] court’s role to assess the credibility of the various witnesses, to weigh the
evidence to resolve the conflicts in the evidence. We have no power to judge the effect
or value of the evidence, to weigh the evidence, to consider the credibility of witnesses or
to resolve conflicts in the evidence or the reasonable inferences which may be drawn
from that evidence. [Citations.]” (In re Casey D. (1999) 70 Cal.App.4th 38, 52–53.)
       Because Mother has not provided any reasoned argument or authority showing
that any of the juvenile court’s rulings, as to matters properly within the scope of this
appeal, constitute reversible error, we deem her appeal as having been implicitly
abandoned.

                                                8
                                    DISPOSITION
      The appeal filed December 31, 2012 is dismissed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                           _____________________, J. *
                                                  FERNS
We concur:




____________________________, Acting P. J.
      ASHMANN-GERST


____________________________, J.
      CHAVEZ




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                               9